Opinion by
Judge Lindsay :
Greenwell was proceeding to enforce a vendor’s lien. Appellants held, or claim to hold, junior liens on the same property. They can interpose no defense to Greenwell’s action. They had the right to set up their liens, by making themselves parties to his action, and it would have beep proper for the chancellor to delay proceedings in Greenwell’s favor until they could, by reasonable diligence, prepare-their cross-actions for trial. The only ground, however, upon which they could demand such delay, was that they were proceeding to prepare their said cross-actions with legal diligence. Such is not-*294the case here. They proposed to file answers to Greenwell’s petition, but they did not make them cross-petitions against their debtor, Carrico, nor against the parties to whom Carrico had sold portions of the land. If the court had permitted their. answers to be filed, the result would have been to impede Greenwell, and yet appellants would not, without further pleadings, have been in condition to proceed to obtain any relief whatever.

R. H. Field, for appellants.


W. Wilson, for appellee.

In view of these facts the chancellor did not abuse a sound discretion in refusing to make them parties. As they are not parties they have no right on this appeal to question the sufficiency of the service of process.
Judgment affirmed.